The plaintiffs petition for certification for appeal from the Appellate Court, 45 Conn. App. 775 (AC 15099), is granted, limited to the following issue:
“Did the Appellate Court correctly conclude that the two year statute of limitations (General Statutes § 52-584) applied to a civil action against a professional engineer for negligent soil testing and negligent design of a site plan rather than the seven year statute of limitations specifically applying to architects and professional engineers (General Statutes § 52-584a)?”